NEWBY, Justice.
In this case we must decide whether there was reasonable suspicion for the stop that led to defendant’s convictions for attempting to traffic in cocaine by transportation and possession. After reviewing the totality of the circumstances, we conclude that there was an objectively reasonable basis to suspect that illegal activity was taking *272place. Accordingly, we reverse the decision of the Court of Appeals and remand this case to that court for additional proceedings.
On the morning of 29 April 2009, Sergeant Matt Darisse of the Surry County Sheriffs Department performed a routine traffic stop of a vehicle in which defendant was a passenger. Sergeant Darisse was observing traffic on Interstate 77 when he noticed a Ford Escort approach a slower moving vehicle, forcing the driver of the Escort to apply the car’s brakes. When the driver engaged the brakes, Sergeant Darisse saw that the right rear brake light failed to illuminate. As a result, Sergeant Darisse decided to stop the Escort. As the Escort rolled to a stop, Sergeant Darisse noticed the right rear brake light “flickered on.” Sergeant Darisse informed the driver, Maynor Javier Vasquez, that he stopped the car “for a non-functioning brake light.” After a few moments of conversation Sergeant Darisse informed Vasquez that he would issue a warning citation for the brake light if Vasquez’s drivers’ license and registration were valid. After learning that his drivers’ license and registration checked out, Sergeant Darisse returned Vasquez’s documents and gave him a warning ticket for the brake light.
During the stop Sergeant Darisse apparently began to suspect that the Escort might contain contraband. During conversation Vasquez informed Sergeant Darisse that defendant and he were travelling to West Virginia. Defendant, however, offered differing information regarding their ultimate destination. He stated that the duo were headed to Kentucky to pick up a friend. Based in part on this conflicting information,1 Sergeant Darisse decided to ask Vasquez if he could search the vehicle. Vasquez had no objection, but explained it was defendant’s Escort so Sergeant Darisse should ask defendant. Sergeant Darisse then received defendant’s permission to search the vehicle.
A search of the vehicle revealed, among other things, cocaine. According to Sergeant Darisse, he found “a cellophane wrapper with a white powder residue” in the door panel on the driver’s side and “burnt marijuana seeds in the ashtray.” Sergeant Darisse then searched a blue duffle bag in the “back hatch” area of the Escort. In “one of the side compartments” of the bag, Sergeant Darisse located “a white plastic grocery bag” containing “a sandwich bag wrapped in a paper towel.” He discovered inside “the sandwich bag ... a white powderfed] substance . . . [that] appeared to be . . . cocaine.” A field test of the white, powdered substance indicated that it was, in fact, *273cocaine. Both the driver and defendant were then arrested and charged with trafficking in cocaine.
Defendant sought to suppress the evidence obtained during the search of the Escort, alleging that the stop.was an illegal seizure in violation of the Fourth Amendment to the United States Constitution and Sections 19 and 20 of Article I of the North Carolina Constitution. Apparently, defendant argued that our General Statutes require a vehicle neither to have all brake lights in good working order nor to be equipped with more than one brake light, and, as a result, a traffic stop for the reason asserted here should be unconstitutional.
When the traffic stop at issue in this case occurred, Chapter 20 of our General Statutes, which addresses motor vehicles, contained several sections regulating vehicle brake lights. First, section 20-129 required that “[e]very motor vehicle ... have all originally equipped rear lamps or the equivalent in good working order, which lamps shall exhibit a red light plainly visible under normal atmospheric conditions from a distance of 500 feet to the rear of such vehicle.” N.C.G.S. § 20429(d) (2009). That section also mandated, in language perhaps familiar when the provision was first enacted more than a half century ago, that “[n]o person shall sell or operate on the highways of the State any motor vehicle ... unless it shall be equipped with a stop lamp on the rear of the vehicle. The stop lamp . . . shall be actuated upon application of the service (foot) brake. The stop lamp may be incorporated into a unit with one or more other rear lamps.” Id. § 20429(g) (2009). Second, section 20-129.1 provided that “[b]rake lights (and/or brake reflectors) on the rear of a motor vehicle shall have red lenses so that the light displayed is red.” Id. § 20-129.1(9) (2009). Finally, section 20-183.3 also dictated that a motor vehicle safety inspection include a determination that the lights required by sections 20-129 or 20-129.1 are present and in a safe operating condition. Id. § 20483.3(a)(2) (2009).
The trial court denied defendant’s motion to suppress. The trial court found, among other things, that
Darisse observed the right brake light of the vehicle not to function as the left brake light of the vehicle came on as the subject vehicle slowed. Darisse upon making this observation, activated his blue light and instigated a stop of the subject vehicle.
The subject vehicle’s right brake light was not functioning at the time of the instigation of the stop by observation of the video, *274taken from Darisse’s patrol car, which began at the time of the instigation of the stop.
Immediately prior to the vehicle coming to a complete stop on the shoulder the right brake light flickered on.
Based on its findings the trial court concluded, inter alia, that Sergeant Darisse had a “reasonable and articulable suspicion that the subject vehicle and the driver were violating the laws of this State by operating a motor vehicle without a properly functioning brake light” and “that the seizure . . . was constitutionally valid.”
The Court of Appeals disagreed with the trial court’s determination that all vehicular brake lights must function properly. State v. Heien, 214 N.C. App. 515, 714 S.E.2d 827, 829-31 (2011). The Court of Appeals, addressing a novel issue of statutory interpretation, employed a long statutory analysis and then held that Chapter 20 requires a motor vehicle to have only one brake light. Id. at —, 714 S.E.2d at 829-31. That court explained that section 20-129 requires only “ ‘a’ ” brake light. Id. at —, 714 S.E.2d at 829 (quoting N.C.G.S. § 20-129(g) (emphasis added)). The court observed that the brake light “ ‘may be incorporated into a unit with one or moré other rear lamps.’ ” Id. at —, 714 S.E.2d at 829 (quoting N.C.G.S. § 20-129(g) (emphasis added)). Given the “use of the articles ‘a’ and ‘the’ before the singular” term “stop lamp,” which is used to describe a brake light throughout the statutes, the Court of Appeals reasoned that subsection 20-129(g) requires only one brake light. Id. at —, 714 S.E.2d at 829. Further, the court determined that the mandate of section 20-129 that vehicles “ ‘have all originally equipped rear lamps or the equivalent in good working order’ ” does not apply to brake lights because brake lights are distinct from rear lamps. Id. at —, 714 S.E.2d at 830 (quoting N.C.G.S. § 20429(d)). Finally, the Court of Appeals explained that the vehicle inspection statute does not alter the number of brake lights required by section 20-129. Id. at —, 714 S.E.2d at 831.
Then, relying on its decision in State v. McLamb, 186 N.C. App. 124, 649 S.E.2d 902 (2007), disc. rev. denied, 362 N.C. 368, 663 S.E.2d 433 (2008), the Court of Appeals held that the traffic stop was unconstitutional. Heien, — N.C. App. at —, 714 S.E.2d at 829-31. The court explained that at the time of the stop “there was no violation of N.C.G.S. § 20429(g), N.C.G.S. § 20429(d), or N.C.G.S. § 20-183.3.” Id. at __, 714 S.E.2d at 831. As a result, the court reasoned that “[b]ecause the initial stop was based upon Sergeant Darisse’s observation that the right brake light of the vehicle malfunctioned, the jus*275tification for the stop was objectively unreasonable, and the stop violated [defendant's Fourth Amendment rights.” Id. at —, 714 S.E.2d at 831 (citing McLamb, 186 N.C. App. at 127-28, 649 S.E.2d at 904). Essentially, the court held that a police officer’s mistaken belief about the requirements of the substantive traffic law is per se objectively unreasonable. And, when the factual circumstances fail to indicate a violation of the substantive law as interpreted by a reviewing court, the stop of an individual is unconstitutional.
We allowed the State of North Carolina’s Petition for Discretionary Review. State v. Heien, 365 N.C. 545, 720 S.E.2d 389 (2012). It is important to note at the outset that the State of North Carolina has chosen not to seek review of the Court of Appeals’ statutory interpretation. Accordingly, how many brake lights are required by our General Statutes and whether they must be in good working order are issues not presented to this Court; for purposes of our decision, we assume that the Court of Appeals correctly held that our General Statutes require only one brake light and that not all originally equipped brake lights must function properly. It is also worth noting that, were driving with an improperly functioning brake light a traffic violation then, without question, Sergeant Darisse would have had, at least, reasonable suspicion to conduct the stop. E.g., State v. Styles, 362 N.C. 412, 417, 665 S.E.2d 438, 441 (2008) (“Officer Jones’ observation of defendant’s traffic violation gave him the required reasonable suspicion to stop defendant’s vehicle.”). Indeed, a routine traffic stop by an officer who observes an individual commit a traffic violation is supported by probable cause. E.g., Whren v. United States, 517 U.S. 806, 819, 116 S. Ct. 1769, 1777, 135 L. Ed. 2d 89, 101 (1996). The question remains, however, whether an officer’s mistake of law may nonetheless give rise to reasonable suspicion to conduct a routine traffic stop.
The issue presented in this case is one of first impression for this Court; however, considering a related question in State v. Barnard, 362 N.C. 244, 658 S.E.2d 643, cert. denied, 555 U.S. 914, 129 S. Ct. 264, 172 L. Ed. 2d 198 (2008), we held that an officer’s mistake of law will not invalidate a stop otherwise supported by reasonable suspicion to believe an actual law was being violated. In Barnard a police officer observed an individual, who was operating a vehicle that had stopped for a red light, and then remained stopped for approximately thirty seconds after the light turned green before making a legal left turn. Id. at 245, 658 S.E.2d at 644. The officer decided to stop the vehicle based in part on “a perceived, though apparently non-existent, statu*276tory violation of impeding traffic.” Id. at 248, 658 S.E.2d at 645. At the suppression hearing the officer testified also that remaining stopped for thirty seconds after a light turns green “definitely would be an indicator of impairment.” Id. at 247, 658 S.E.2d at 645. This Court, citing Whren and State v. McClendon, 350 N.C. 630, 517 S.E.2d 128 (1999), for the proposition that the “constitutionality of a traffic stop depends on the objective facts, not the officer’s subjective motivation,” concluded that because the circumstances present in the case “gave rise to a reasonable, articulable suspicion that defendant may have been driving while impaired, the stop of defendant’s vehicle was constitutional.” 362 N.C. at 248, 658 S.E.2d at 645-46. As a result, the rule in this state is that an officer’s subjective mistake of law will not cause the traffic stop to be unreasonable when the totality of the circumstances indicates that there is reasonable suspicion that the person stopped is violating some other, actual law. Id. The question presented today is whether a stop is likewise permissible when an officer witnesses what he reasonably, though mistakenly, believes to be a traffic violation but, this time, the conduct fails simultaneously to indicate another law is being violated. In other words, does the former still hold when the latter is absent?
Various federal and state courts have provided different answers to this question. Some courts hold that a police officer’s mistaken interpretation of the applicable substantive law cannot give rise to reasonable suspicion to support a traffic stop. E.g., United States v. McDonald, 453 F.3d 958, 961-62 (7th Cir. 2006) (stating that an officer’s decision to stop a vehicle “based on a subjective belief that a law has been broken, when no violation actually occurred, is not objectively reasonable”); State v. Anderson, 683 N.W.2d 818, 823-24 (Minn. 2004) (en banc) (holding “that an officer’s mistaken interpretation of a statute may not form the particularized and objective basis for suspecting criminal activity necessary to justify a traffic stop”). Other courts have held that an officer’s mistake of law can form the reasonable suspicion required to justify a traffic stop, so long as the mistake is objectively reasonable. E.g., United States v. Sanders, 196 F.3d 910, 913 & n.3 (8th Cir. 1999) (concluding a traffic stop was constitutional when the officer reasonably believed the individual was violating the traffic law, even though the officer’s belief about the law’s requirements may have been incorrect); State v. Rheinlander, 286 Ga. App. 625, 626, 649 S.E.2d 828, 829-30 (2007) (“ ‘If the officer acting in good faith believes that an unlawful act has been committed, his actions are not rendered improper by a later legal determination that the defendant’s actions were not a crime according to a techni*277cal legal definition or distinction determined to exist in the penal statute. The question to be decided is whether the officer’s motives and actions at the time and under all the circumstances, including the nature of the officer’s mistake, if any, were reasonable and not arbitrary or harassing.’ ” (citation omitted)); Moore v. State, 2005-CT-02063-SCT (¶21), 986 So. 2d 928, 935 (Miss. 2008) (en banc) (“In other words, based on the totality of the circumstances with which Officer Moulds was confronted, including a valid, reasonable belief that [the defendant] was violating a traffic law, Officer Moulds had sufficient probable cause to pull [the defendant] over, although, as it turns out, Officer Moulds based his belief of a traffic violation on a mistake of law.”).
Two cases from the federal circuit courts of appeals illustrate the varying approaches. In United States v. Martin, 411 F.3d 998 (8th Cir. 2005), the United States Court of Appeals for the Eighth Circuit confronted a situation similar to the one presently at bar. In Martin an officer observed that a vehicle’s right brake light failed properly to illuminate when the vehicle’s brakes were engaged. Id. at 1000. Believing that he was witnessing a violation of a traffic law, the officer stopped the vehicle and subsequently arrested the driver for a different, more serious crime. Id. As it turns out, the applicable statute appeared to require only one properly functioning brake light. 411 F.3d at 1001. The court, however, reasoned that the “determinative question is not whether Martin actually violated the Motor Vehicle Code by operating a vehicle with one defective brake light, but whether an objectively reasonable police officer could have formed a reasonable suspicion that Martin was committing a code violation.” Id. Then, pointing out that it was “ ‘common knowledge’ ” in the region that multiple brake lights are required, and that the language of the applicable statute was “counterintuitive and confusing,” the court determined that the officer had an objectively reasonable basis to believe he had witnessed a traffic violation and that the stop was constitutionally permissible. 411 F.3d at 1001-02. On the other hand, in United States v. Chanthasouxat, 342 F.3d 1271 (11th Cir. 2003), the United States Court of Appeals for the Eleventh Circuit concluded that there was no reasonable suspicion to stop a vehicle for lacking an inside rearview mirror because the city ordinance the officer believed had been violated did not actually require such an inside mirror. Id. at 1278-80. The court found that the officer’s mistaken belief regarding the statute’s requirements was reasonable because (1) his training instructed that such a mirror was required; *278(2) a magistrate had informed him that an inside mirror was necessary; and (3) he had “written more than 100 tickets for lack of an inside rear-view mirror.” Id. at 1279. The court explained, however, that “a mistake of law, no matter how reasonable or understandable,... cannot provide reasonable suspicion ... to justify a traffic stop.” Id.
Each court offered persuasive justifications for its decision. The Eleventh Circuit explained that its rule is consistent with the principle that any ambiguity or vagueness in a statute should not be used against a defendant. Chanthasouxat, 342 F.3d at 1278-79. That reasoning is consistent with rationale from other courts, discussed approvingly by the Eleventh Circuit, indicating that to be permissible under the Fourth Amendment a stop must be objectively grounded in the actual, governing law. Id. at 1277-78 (citing United States v. Lopez-Soto, 205 F.3d 1101 (9th Cir. 2000), and United States v. Lopez-Valdez, 178 F.3d 282 (5th Cir. 1999)). The Eighth Circuit, on the other hand, reasoned that its view is in keeping with the foundational principle that an officer’s actions must be “objectively reasonable in the circumstances.” Martin, 411 F.3d at 1001 (citation and quotation marks omitted). Moreover, the court observed that courts “ ‘should not expect state highway patrolmen to interpret the traffic laws with the subtlety and expertise of a criminal defense attorney,’ ” id. (quoting Sanders, 196 F.3d at 913), or “a federal judge,” id. That observation is perhaps somewhat supported by an earlier decision of the Supreme Court of the United States on a different, but related, issue. See Michigan v. DeFillippo, 443 U.S. 31, 37-40, 99 S. Ct. 2627, 2632-33, 61 L. Ed. 2d 343, 349-51 (1979) (holding that the arrest of an individual for violating a city ordinance later found to be unconstitutional nonetheless complied with the Fourth Amendment, in part because the Court reasoned that the “enactment of a law forecloses speculation by enforcement officers concerning its constitutionality — with the possible exception of a law so grossly and flagrantly unconstitutional that any person of reasonable prudence would be bound to see its flaws” and based on that reasoning, believed that “[a] prudent officer . . . should not have been required to anticipate that a court would later hold the ordinance unconstitutional”).
We find the Eighth Circuit’s reasoning to be more compelling. To begin, that rationale seems to us, as it did to the Eighth Circuit, to be consistent with the primary command of the Fourth Amendment— that law enforcement agents act reasonably. See Delaware v. Prouse, 440 U.S. 648, 653-54, 99 S. Ct. 1391, 1396, 59 L. Ed. 2d 660, 667 (1979) (noting that the purpose of the Fourth Amendment “is to impose a *279standard of reasonableness upon the exercise of discretion by government officials, including law enforcement agents, in order to safeguard the privacy and security of individuals against arbitrary invasions” (footnote call number, citations, and internal quotation marks omitted)). An officer may make a mistake, including a mistake of law, yet still act reasonably under the circumstances. As stated above, when an officer acts reasonably under the circumstances, he is not violating the Fourth Amendment. So long as the officer’s mistake of law is objectively reasonable, then, the Fourth Amendment would seem not to be violated. Accordingly, requiring an officer to be more than reasonable, mandating that he be perfect, would impose a greater burden than that required under the Fourth Amendment.
Moreover, the reasonable suspicion standard does not require an officer actually to witness a violation of the law before making a stop. See, e.g., Terry v. Ohio, 392 U.S. 1, 22, 88 S. Ct. 1868, 1880-81, 20 L. Ed. 2d 889, 907 (1968) (holding that an officer can constitutionally make a stop after witnessing “a series of acts, each of them perhaps innocent in itself, but which taken together warrant[ ] further investigation”). That rule generally applies regardless of the particular substantive law at issue, Styles, 362 N.C. at 414-16, 665 S.E.2d at 439-41, and results in part because Terry stops are conducted not only to investigate past crime but also to halt potentially ongoing crime, to thwart contemplated future crime, and, most importantly in these circumstances, to protect the public from potentially dangerous activity. See 4 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 9.1(e), at 281 (4th ed. 2004) (footnotes omitted).
Indeed, because we are particularly concerned for maintaining safe roadways, we do not want to discourage our police officers from conducting stops for perceived traffic violations. A routine traffic stop, based on what an officer reasonably perceives to be a violation, is not a substantial interference with the detained individual and is a minimal invasion of privacy. In fact, it seems to us that most motorists would actually prefer to learn that a safety device on their vehicle is not functioning. properly. And particularly when judged against society’s countervailing interest in keeping its roads safe, we think it prudent to endorse the reasonable interpretation of our traffic safety laws. It would, at a minimum, work at cross-purposes if we were to require our law enforcement officers to narrowly interpret our traffic safety statutes when deciding whether to conduct a stop for fear that a possible subsequent prosecution for the violation could be imperiled. That approach would undermine our officers’ *280important efforts in keeping our roads safe. And because we do not perceive such a Fourth Amendment requirement, we decline to create one.
For that reason we find the Eleventh Circuit’s justifications inapposite. Police officers should be entitled to interpret our motor vehicle laws reasonably when conducting routine traffic stops. Of course, we are mindful that statutes may not be unconstitutionally vague and agree that it may be unreasonable to conduct a stop if the substantive statute is too vague. Cf. DeFillippo, 443 U.S. at 38, 99 S. Ct. at 2632, 61 L. Ed. 2d at 350 (“The enactment of a law forecloses speculation by enforcement officers concerning its constitutionality — with the possible exception of a law so grossly and flagrantly unconstitutional that any person of reasonable prudence would be bound to see its flaws.”). But concerns about the rules of construction regarding the substantive statutes at issue seem to us to be more applicable to the subsequent judicial interpretation of a statute and not to a routine traffic stop that needs to be based only on reasonable suspicion. A post hoc judicial interpretation of a substantive traffic law does not determine the reasonableness of a previous traffic stop within the meaning of the state and federal constitutions. Such a post hoc determination resolves whether the conduct that previously occurred is actually within the contours of the substantive statute. But that determination does not resolve whether the totality of the circumstances present at the time the conduct transpired supports a reasonable, articulable suspicion that the statute was being violated. It is the latter inquiry that is the focus of a constitutionality determination, not the former. Respectfully disagreeing with the Eleventh Circuit, we think the Fourth Amendment’s reasonable suspicion standard is not offended by an officer’s objectively reasonable mistake of law.
Furthermore, we note that a decision to the contrary would be inconsistent with the rationale underlying the reasonable suspicion doctrine. “[Reasonable suspicion” is a “commonsense, nontechnical conception[ ] that deal[s] with the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.” Ornelas v. United States, 517 U.S. 690, 695, 116 S. Ct. 1657, 1661, 134 L. Ed. 2d 911, 918 (1996) (citations and internal quotation marks omitted). And while “reasonable suspicion” is more than “an inchoate and unparticularized suspicion or hunch of criminal activity,” Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676, 145 L. Ed. 2d 570, 576 (2000) (citation and internal quotation marks omitted), “ ‘some minimal level of objective justification’ ” is all that *281is demanded, United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1, 10 (1989) (quoting INS v. Delgado, 466 U.S. 210, 217, 104 S. Ct. 1758, 1763, 80 L. Ed. 2d 247, 255 (1984)). To require our law enforcement officers to accurately forecast how a reviewing court will interpret the substantive law at issue would transform this “commonsense, nontechnical conception” into something that requires much more than “some minimal level of objective justification.” We would no longer merely require that our officers be reasonable, we would mandate that they be omniscient. This seems to us to be both unwise and unwarranted.
Our approach also preserves the historical nature of the inquiry into whether an officer’s conduct satisfies the Fourth Amendment. The question of whether reasonable suspicion exists has historically been answered by considering the totality of the circumstances present in each individual case rather than on the basis of bright-line rules. As the Supreme Court of the United States has observed, “The concept of reasonable suspicion, like probable cause, is not ‘readily, or even usefully, reduced to a neat set of legal rules.’ ” Sokolow, 490 U.S. at 7, 109 S. Ct. at 1585, 104 L. Ed. 2d at 10 (quoting Illinois v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 2329, 76 L. Ed. 2d 527, 544 (1983)). It follows then that if we were to treat an officer’s reasonable mistake of law differently from other circumstances in the reasonable suspicion analysis, we would be declaring essentially that any legal mistake by police resulting in a traffic stop could violate our federal and state constitutions regardless of how objectively reasonable the police conduct. Such a rule would insert rigidity into a fluid concept, which we think inappropriate.
Endorsing disparate treatment of police mistakes of law would not only create a bright-line rule, but also alter the analysis courts employ to determine whether reasonable suspicion is present. The traditional constitutional inquiry is to determine whether a traffic stop is reasonable under all the circumstances. United States v. Southerland, 486 F.3d 1355, 1358 (D.C. Cir.) (citing Whren, 517 U.S. at 810, 116 S. Ct. at 1772-73, 135 L. Ed. 2d at 95-96), cert. denied, 552 U.S. 965, 128 S. Ct. 414, 169 L. Ed. 2d 290 (2007). If one circumstance, such as whether the officer made an objectively reasonable mistake of law, proved to be dispositive, then the reasonable suspicion analysis would change. A new threshold question would develop— whether the police had correctly forecast how the reviewing court would interpret the applicable law. If, and only if, this question were answered in the affirmative would the traditional totality of the cir*282cumstances analysis follow. This framework would seem to be a departure from the traditional reasonable suspicion analysis.
Finally, our approach allows reviewing courts to treat all police mistakes the same. The Supreme Court of the United States does not demand factual accuracy from our police when determining whether reasonable suspicion exists. Illinois v. Rodriguez, 497 U.S. 177, 185-86, 110 S. Ct. 2793, 2800, 111 L. Ed. 2d 148, 159 (1990) (“[I]n order to satisfy the ‘reasonableness’ requirement of the Fourth Amendment, what is generally demanded of the many factual determinations that must regularly be made by agents of the government... is not that they always be correct, but that they always be reasonable.”). Neither do the federal circuit courts of appeals. See, e.g., Chanthasouxat, 342 F.3d at 1276 (collecting cases and observing that a “traffic stop based on an officer’s incorrect but reasonable assessment of facts does not violate the Fourth Amendment”). Instead, reasonableness is all that is required. E.g., id. at 1276-77. Of course, the federal circuits are divided on whether officers are permitted to make reasonable mistakes of law. We, however, find no constitutional requirement to distinguish between mistakes of fact and mistakes of law in this context. And, in part also because it is not always clear whether a mistake is one of fact or of law, e.g., United States v. Miguel, 368 F.3d 1150, 1153-54 (9th Cir. 2004), we decline to create such a distinction in this state. We believe the correct rale is that so long as an officer’s mistake is reasonable, it may give rise to reasonable suspicion.
Applying this rule to the facts of this case, we observe that the following objective circumstances were present at the time of the stop. Our General Statutes mandated that each “motor vehicle . . . have all originally equipped rear lamps or the equivalent in good working order.” N.C.G.S. § 20-129(d). Our legislature permitted a vehicle’s brake lighting system to be “incorporated into a unit with one or more other rear lamps.” Id. § 20-129(g). It is reasonable to read these two provisions of section 20-129 to say that, because it may be “incorporated into a unit with ... other rear lamps,” id., a brake light is a rear lamp which, like all “originally equipped rear lamps,” must be kept “in good working order,” N.C.G.S. § 20-129(d). Such a reading is particularly reasonable in light of both the federal requirement that a passenger vehicle maintain two red brake lights on the rear of the vehicle “at the same height, symmetrically about the vertical center-line, as far apart as practicable,” 49 C.F.R. § 571.108, at S7.3.1 & Table I-a (2011), and the reference in N.C.G.S. § 20-129.1 to the required color of the lenses of multiple “brake lights,” N.C.G.S. § 20-129.1(9) *283(emphasis added). When the stop at issue in this case occurred, neither this Court nor the Court of Appeals had ever interpreted our motor vehicle laws to require only one properly functioning brake light. Given these circumstances, Sergeant Darisse could have reasonably believed that he witnessed a violation of our motor vehicle laws when he observed that the Escort had an improperly functioning brake light.
After considering the totality of the circumstances, we conclude that there was reasonable, articulable suspicion to conduct the traffic stop of the Escort in this case. We are not persuaded that, because Sergeant Darisse was mistaken about the requirements of our motor vehicle laws, the traffic stop was necessarily unconstitutional. After all, reasonable suspicion is a “commonsense, nontechnical conception ] ... on which reasonable and prudent men, not legal technicians, act,” Ornelas, 517 U.S. at 695, 116 S. Ct. at 1661, 134 L. Ed. 2d at 918 (citations and internal quotation marks omitted), and the Court of Appeals analyzed our General Statutes at length before reaching its conclusion that the officer’s interpretation of the relevant motor vehicle laws was erroneous. After considering the totality of the circumstances, we hold that Sergeant Darisse’s mistake of law was objectively reasonable and that he had reasonable suspicion to stop the vehicle in which defendant was a passenger. Accordingly, we reverse the decision of the Court of Appeals and remand this case to that court for additional proceedings.
REVERSED AND REMANDED.

. Of note, a middle-of-the-road approach would alleviate the majority’s concerns about a per se rule while preserving traditional Fourth Amendment protections. We could easily adopt a principle like that expressed in United States v. Booker. “Stops premised on a mistake of law, even a reasonable, good-faith mistake, are generally held to be unconstitutional. A stop is lawful despite a mistake of law, however, if an objectively valid basis for the stop nonetheless exists.” 496 F.3d 717, 722 (D.C. Cir. 2007), vacated on other grounds, 556 U.S. 1218, 129 S. Ct. 2155 (2009) (citation and quotation marks omitted). In fact, this Court applied this exact reasoning, if less explicitly, in State v. Barnard. See 362 N.C. at 248, 658 S.E.2d at 645-46.